Exhibit 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Glenn E. Moyer, Michael R. Reinhard, and H. Anderson Ellsworth, Esquire, and each of them, his or her true and lawful attorney-in-fact, as agent with full power of substitution and resubstitution for him or her in his or her name, place and stead, in any and all capacity, to sign any or all amendments to this Registration Statement, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in- fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully and to all intents and purposes as they might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or their substitute or substitutes, lawfully do or cause to be done by virtue hereof. Signatures Title /s/ Thomas A. Beaver Director January 10, 2008 Thomas A. Beaver /s/ J. Ralph Borneman, Jr. Director January 10, 2008 J. Ralph Borneman Jr. /s/ Robert L. Byers Director January 10, 2008 Robert L. Byers /s/ Albert H. Kramer Director January 10, 2008 Albert H. Kramer /s/ Frederick P. Krott Director January 10, 2008 Frederick P. Krott /s/ Patricia L. Langiotti Director January 10, 2008 Patricia L. Langiotti /s/ Kenneth A. Longacre Director January 10, 2008 Kenneth A. Longacre 12 /s/ Molly K. Morrison Director January 10, 2008 Molly K. Morrison /s/ Glenn E. Moyer Director, President and January 10, 2008 Glenn E. Moyer Chief Executive Officer (Principal Executive Officer) /s/ Natalye Paquin Director January 10, 2008 Natalye Paquin /s/ Robert E. Rigg Director January 10, 2008 Robert E. Rigg /s/ C. Robert Roth Director January 10, 2008 C. Robert Roth /s/ Wayne R. Weidner Director and Chairman January 10, 2008 Wayne R. Weidner /s/ Michael R. Reinhard Group Executive Vice President January 10, 2008 Michael R. Reinhard and Chief Financial Officer (Principal Financial Officer) /s/ Gary L. Rhoads Executive Vice President and January 10, 2008 Gary L. Rhoads Chief Accounting Officer (Principal Accounting Officer) 13
